IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


LINDSAY FRANCZYK,                              : No. 315 WAL 2021
                                               :
                    Respondent                 :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
             v.                                :
                                               :
                                               :
THE HOME DEPOT, INC. D/B/A HOME                :
DEPOT, PHILIP ROGERS, AND THOMAS               :
MASON,                                         :
                                               :
                    Petitioners                :


                                       ORDER



PER CURIAM

      AND NOW, this 16th day of March, 2022, the Petition for Allowance of Appeal is

GRANTED. The issues, rephrased for clarity, are:


      (1)   Where an employee suffers a workplace injury fairly attributable to a non-
            employer third party, is the employee precluded by 77 P.S. § 481’s
            exclusive remedy provision from bringing a tort claim against the employer
            for affirmative conduct that impedes the employee’s ability to seek relief
            against the third-party?

      (2)   Does the Superior Court’s decision in this case conflict with its decision in
            Kalik v. Mash, 982 A.2d 85 (Pa. Super. 2009)?